Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office action is in response to Applicant's communication filed June 02, 2022 in response to the Office action dated March 2, 2022. 
Claims 1-3, 7-9, 13, 15, 23, and 27 have been amended.  Claims 1-30 are pending in this application.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the 112 rejection of claims 1-18 are withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burton et. al. U.S. Patent Pub No..
Regarding Claim 13, Burton teaches a non-persistent memory storing a set of instructions (Fig.1 element 20 cache Para29-30 "The cache memory 20 is nonvolatile memory, volatile memory, or a combination of both" Fig.7 Para63-64 "At step 1, a block D1 is written to volatile cache lines 16 of the secondary host 1"); a persistent storage (Fig.1, Para29-30 "The nonvolatile cache lines 18 protect data in the event of a power interruption or a host failure" Para63-65); and one or more processors that, when executing the set of instructions (Fig.1, Para28-29), are configured to: 
	send a first request to a block allocator, the first request causing an allocation of a block in the non-persistent memory, wherein the allocation is initially non-persistent and the block is associated with a block identifier (Fig.2, 5,6, 7; Para29-30 storing in cache, a volatile memory is non-persistent; Para38 "an application sends a write command for a first block, say Ao, to the primary host." Para39-43 "Each of the write and sync commands has a data set ID and a sequence number"); add a first entry in a log, the first entry recording the block identifier and indicating a tentative status for the allocation (Fig.5-8; Para59-61 "Each data structure associated with a data set uses a bitmap to indicate which blocks for the data set have been written to the secondary target VLUN and a log file to indicate the location of the blocks in the secondary target VLUN"); send a second request to the block allocator, the second request causing the allocation to become persistent in the persistent storage (Fig.5-7; 59-60 "complete flag" Para62-64 "The secondary host clears the bit in the third bitmap corresponding to block A at step 3 and clears the entry in the third log file for A1 at step 4." Para67-68).
	However, Burton fails to teach but Delaney teaches add a second entry in the log, the second entry indicating a finalized status for the allocation (Fig.5, 12A, 14, 15; C3L10-45; C14L20-55 "the write-ahead log 258 is also "stamped" with such an identifier, which identifies the most recent checkpoint in the write-ahead log 258").
	Burton and Delaney are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Burton, and incorporating the second entry, as taught by Delaney.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Delaney (C1L20-50).
Regarding claim 14, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein causing the allocation of the block in the non- persistent memory comprises causing recording the allocation of the block in the non- persistent memory(Fig.1, 2,5-7; Para29-30, 59-61, 67-68).  
Regarding claim 15, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein causing the allocation to become persistence in the persistent storage comprises causing one or more allocator data structures in the persistent storage to be updated based on the allocation (Fig.5-8 and related text Para59-61 "Each data structure associated with a data set uses a bitmap to indicate which blocks for the data set have been written to the secondary target VLUN and a log file to indicate the location of the blocks in the secondary target VLUN" secondary data storage is nonvolatile memory, i.e. persistent).  
Regarding claim 16, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein the one or more processors, when executing the set of instructions, is further configured to receive the block identifier from the block allocator (Fig.6-8, Identifier bitmap Para59-61 "FIG. 6 illustrates receiving a complete data set and writing the data set to a secondary source VLUN" Para67-68).
Regarding claim 17, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein the one or more processors, when executing the set of instructions, is further configured to associate the block identifier with an entity for which the block is allocated in the first entry (Fig.5-8; Para58-60 "A unique logical block address (LEA) identifies each fixed-sized block").  
Regarding claim 18, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Delaney teaches wherein the log comprises a write-ahead log (Fig.5 C1L55-67 "the write request is "logged" into the write-ahead log," C2L1-15).
Regarding claims 1-6 and 7-12, the combination of Burton and Delaney teaches these claims according to the reasoning set forth in claim 13-18.

Regarding Claim 19, Burton teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: adding a first entry in a log, the first entry recording a block identifier of a block(Fig.2, 5,6, 7; Para38 "an application sends a write command for a first block, say Ao, to the primary host." Para39-43 "Each of the write and sync commands has a data set ID and a sequence number"); sending a first request to a block allocator, the first request causing a deallocation of the block, and causing the block to be unavailable for reallocation by causing the block identifier to be recorded in a data structure in non-persistent memory(Fig.5-8; Para38-39;59-61 "Each data structure associated with a data set uses a bitmap to indicate which blocks for the data set have been written to the secondary target VLUN and a log file to indicate the location of the blocks in the secondary target VLUN"); adding a second entry in the log, the second entry indicating a finalized status for the deallocation (Fig.5-7, 12, 13; 59-60 "complete flag" corresponds to final status; Para62-64 "The secondary host clears the bit in the third bitmap corresponding to block A at step 3 and clears the entry in the third log file for A1 at step 4." Para67-68, 72-74 "At step 450, the secondary host updates the data structure found by setting the complete flag=no and the data set ID=null to indicate that the blocks of the data set have been written to the storage").
	However, Burton fails to teach but Delaney teaches sending a second request to the block allocator, the second request causing the block to be made available for reallocation(Fig.5 C1L55-67 "the write request is "logged" into the write-ahead log," C2L1-15 after flush blocks are available again to write).
	Burton and Delaney are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore, before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Burton, and incorporating the second entry, as taught by Delaney.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Delaney (C1L20-50).
Regarding claim 20, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein the first entry indicates a tentative status for the deallocation of the block(Fig.2, 5,6, 7; Para38-40 log is updated with initial write until they are all written to the storage).
Regarding claim 21, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein causing the deallocation of the block comprises causing one or more allocator data structures in persistent storage to be updated based on the deallocation (Fig.9-10; Para70-72 "At step 450, the secondary host updates the data structure found by setting the complete flag=no and the data set ID=null to indicate that the blocks of the data set have been written to the storage" Para72-74).  
Regarding claim 22, the combination of Burton and Delaney teaches all the limitations of the base claims as outlined above.
	Further, Burton teaches wherein causing the block to be made available for reallocation comprises causing the block identifier to be removed from the data structure in the non-persistent memory (Fig.5-7; Para67-68 "FIG. 4 shows that maintaining the data structure includes the steps of setting the bitmap and updating the log file to point to the location of the block in the secondary target VLUN" bitmap is updated as blocks are allocated and deallocated).
Regarding claims 23-30, the combination of Burton and Delaney teaches these claims according to the reasoning set forth in claim 19-22.
Response to Arguments
Applicants arguments, filed June 2, 2022, with respect to claims 1-30 have been fully considered and they are not persuasive.
Applicant argued the combination of Burton and Delaney fails to teach “the first request causing an allocation of a block in the non-persistent memory, wherein the allocation is initially non-persistent,”  the second request causing the allocation to become persistent in the persistent storage.”  The examiner respectfully disagrees.  Burton teaches storing write command in cache, i.e. volatile/non-persistent memory, making the allocation non persistent and then writes the first block from cache to a secondary target VLUN, stored in non-volatile memory, making the allocation persistent (Fig.2, 5,6, 7; Para29-30 storing in cache, a volatile memory is non-persistent; Para38 "an application sends a write command for a first block, say Ao, to the primary host." Para39-43 "Each of the write and sync commands has a data set ID and a sequence number" Para60 “The secondary data storage system stores the data structures in persistent memory ( e.g., the nonvolatile memory 18)”).
Applicant argued prior art fails to teach “sending a first request to a block allocator, the first request causing a deallocation of the block, and causing the block to be unavailable for reallocation by causing the block identifier to be recorded in a data structure in non-persistent memory”  The examiner respectfully disagrees.  Burton teaches keeping track of pending write, allocate/deallocate a block/space after write is complete and the secondary source VLUN keeps track of available blocks by using a bitmap and setting (allocating) and clearing (deallocated) the bit(Fig.5-8; Para38-39;59-61 "Each data structure associated with a data set uses a bitmap to indicate which blocks for the data set have been written to the secondary target VLUN and a log file to indicate the location of the blocks in the secondary target VLUN" “At steps 8 and 9, the secondary host deallocates the space in the secondary target VLUN occupied by blocks A1 and E).”
Therefore, the combination of Burton and Delaney teaches these claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135